          Case 2:18-cv-01024-TSZ Document 33 Filed 11/01/18 Page 1 of 11




Donald G. Grant, WSBA#15480
Attorney and Counselor at Law
Washougal Town Square, Suite 245
1700 Main Street
Washougal, WA 98671
TEL: (360) 694-8488
FAX: (360) 694-8688
E-MAIL: don@dongrantps.com
      Of Counsel for New Penn Financial, LLC
     dba Shellpoint Mortgage Servicing and
     The Bank of New York Mellon f/k/a The
     Bank of New York as Trustee for the
     Certificateholders Od The CWALT, Inc.,
     Alternative Loan Trust 2006-OC1, Mortgage
     Pass-Through Certificates, Series 2006-OC1


                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON

JAMES TOBIN and LORI TOBIN, husband and
wife,
                                                  Case No. 2:18-cv-01024-TSZ
Plaintiffs,
                                                  DEFENDANTS’ ANSWER TO
                                                  PLAINTIFFS’ COMPLAINT
v.

BANK OF AMERICA, N.A., a national
association, NEW PENN FINANCIAL LLP dba
SHELLPOINT MORTGAGE SERVICING, a
foreign corporation, and THE BANK OF NEW
YORK MELLON fka THE BANK OF NEW
YORK AS TRUSTEE FOR THE
CERTIFICATEHOLDERS OF THE CWALT,
INC., ALTERNATIVE LOAN TRUST 2006-
OC1, MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-OC1,

Defendants.



        Defendants New Penn Financial, LLC dba Shellpoint Mortgage Servicing (“Shellpoint”)
and The Bank of New York Mellon f/k/a The Bank of New York as Trustee for the

 DEFENDANTS’ ANSWER TO COMPLAINT - 1                                       Donald G. Grant, P.S.
                                                                     Attorneys and Counselors at Law
                                                                     Washougal Town Square, Ste 245
                                                                             1700 Main Street
                                                                          Washougal, WA 98671
                                                                           TEL: (360) 694-8488
                                                                           FAX: (360) 694-8688
                                                                      E-MAIL: don@dongrantps.com
         Case 2:18-cv-01024-TSZ Document 33 Filed 11/01/18 Page 2 of 11




Certificateholders Of The CWALT, Inc., Alternative Loan Trust 2006-OC1, Mortgage Pass-
Through Certificates, Series 2006-OC1 (“BONY”) (collectively “Defendants”) hereby answer

the Complaint of Plaintiffs James Tobin and Lori Tobin as follows:
                                 Parties, Jurisdiction and Venue
        1.       Answering Paragraph 1 of the Complaint, Defendants respond that they lack
information or belief sufficient to answer the allegations in this Paragraph and on that ground deny
them.
        2.      Answering Paragraph 2 of the Complaint, the allegations are not directed at
Defendants. To the extent a response is required, Defendants respond that they lack information
or belief sufficient to answer the allegations in this Paragraph and on that ground deny them.
        3.    Answering Paragraph 3 of the Complaint, Defendants admit that Shellpoint is the
current loan servicer for the loan at issue in Plaintiffs’ Complaint and that Shellpoint has offices
in Greenville, South Carolina.
        4.   Answering Paragraph 4 of the Complaint, Defendants admit that The Bank of New
York Mellon f/k/a The Bank of New York as Trustee for the Certificateholders Of The CWALT,
Inc., Alternative Loan Trust 2006-OC1, Mortgage Pass-Through Certificates, Series 2006-OC1is
the current beneficiary under the deed of trust securing an interest in the subject Property.
Defendants admit that it retained BANA in the past as the loan servicer for the loan at issue.
Defendants admit that Shellpoint is the current loan servicer for the loan at issue in Plaintiffs’
Complaint. As to the rest of the allegations, Defendants lack information or belief sufficient to
answer the allegations in this Paragraph and on that ground deny them.
        5. Plaintiffs omitted paragraph 5 in their Complaint.
        6.   Answering Paragraph 6 of the Complaint, Defendants admit they conduct business
within the state of Washington, but lack information or belief sufficient to answer the allegations
in this Paragraph and on that ground deny them.



 DEFENDANTS’ ANSWER TO COMPLAINT - 2                                             Donald G. Grant, P.S.
                                                                           Attorneys and Counselors at Law
                                                                           Washougal Town Square, Ste 245
                                                                                   1700 Main Street
                                                                                Washougal, WA 98671
                                                                                 TEL: (360) 694-8488
                                                                                 FAX: (360) 694-8688
                                                                            E-MAIL: don@dongrantps.com
         Case 2:18-cv-01024-TSZ Document 33 Filed 11/01/18 Page 3 of 11




       7. Answering Paragraph 7, Defendants admit that they have conducting business in the
state of Washington. As to the rest of the allegations in this paragraph, Defendants deny them.

       8. Answering Paragraph 8, Defendants state that this paragraph consists of legal conclusions
to which no response is required. As to the rest of the allegations in this paragraph, Defendants
respond that they lack information or belief sufficient to answer the allegations in this Paragraph
and on that ground deny them.
       9. Answering Paragraph 9, Defendants state that this paragraph consists of legal conclusions
to which no response is required. As to the rest of the allegations in this paragraph, Defendants
respond that they lack information or belief sufficient to answer the allegations in this Paragraph
and on that ground deny them.
                                              FACTS
       10. Answering Paragraph 10, Defendants admit that the Tobins obtained a loan in the
amount of $300,000 from Decision One Mortgage Company in October 2005. As to the rest of
the allegations in this paragraph, Defendants respond that they lack information or belief
sufficient to answer the allegations in this Paragraph and on that ground deny them.
       11. Answering Paragraph 11, Defendants respond that the document attached as Exhibit
A to the Complaint speaks for itself and the remaining allegations in paragraph 11 are denied.
       12. Answering Paragraph 12, Defendants respond that the document attached as Exhibit
B to the Complaint speaks for itself. As to the rest of the allegations in this paragraph, Defendants
respond that they lack information or belief sufficient to answer the allegations in this Paragraph
and on that ground deny them.
       13. Answering Paragraph 13, Defendants admit that Plaintiffs filed a quiet title action
identified as Case No. 16-2-201410-4 in King County Superior Court and dismissed the action.
As to the remaining allegations in the paragraph, Defendants deny them.
       14. Answering Paragraph 14, Defendants respond that the document attached as Exhibit
E to the Complaint speaks for itself.

 DEFENDANTS’ ANSWER TO COMPLAINT - 3                                              Donald G. Grant, P.S.
                                                                            Attorneys and Counselors at Law
                                                                            Washougal Town Square, Ste 245
                                                                                    1700 Main Street
                                                                                 Washougal, WA 98671
                                                                                  TEL: (360) 694-8488
                                                                                  FAX: (360) 694-8688
                                                                             E-MAIL: don@dongrantps.com
          Case 2:18-cv-01024-TSZ Document 33 Filed 11/01/18 Page 4 of 11




        15. Answering Paragraph 15, Defendants respond that the documents attached as
Exhibit F to the Complaint speak for themselves. As to the rest of the allegations, Defendants

deny them.
                                          CAUSE OF ACTION
        16. There are no factual allegations asserted in paragraph 16, but Defendants re-allege
their responses to paragraphs 1-15 as if alleged herein.
                                    COUNT ONE: QUIET TITLE
        17. Answering Paragraph 17, RCW 4.16.005, 4.16.040 speak for themselves. As to the
rest of the allegations, Defendants deny them.
        18. Answering Paragraph 18, Defendants deny the allegations.
        19. Answering Paragraph 19 of the Complaint, Defendants respond that they lack
information or belief sufficient to answer the allegations in this Paragraph and on that ground
deny them.
        20. Answering Paragraph 20 of the Complaint, Defendants deny the allegations and deny
that Plaintiffs are entitled to quiet title.
        21. Answering Paragraph 21 of the Complaint, Defendants deny the allegations.
COUNT TWO: VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
        22. Answering Paragraph 22 of the Complaint, Defendants deny the allegations.
        23. Answering Paragraph 23 of the Complaint, Defendants deny the allegations.
        24. Answering Paragraph 24 of the Complaint, Defendants deny the allegations.
COUNT THREE: VIOLATION OF THE CONSUMER PROTECTION ACT; ALL
DEFENDANTS
        25. Answering Paragraph 25 of the Complaint, Defendants deny the allegations.




 DEFENDANTS’ ANSWER TO COMPLAINT - 4                                            Donald G. Grant, P.S.
                                                                          Attorneys and Counselors at Law
                                                                          Washougal Town Square, Ste 245
                                                                                  1700 Main Street
                                                                               Washougal, WA 98671
                                                                                TEL: (360) 694-8488
                                                                                FAX: (360) 694-8688
                                                                           E-MAIL: don@dongrantps.com
         Case 2:18-cv-01024-TSZ Document 33 Filed 11/01/18 Page 5 of 11




       26. Answering Paragraph 26 of the Complaint, Defendants state that this paragraph
contains legal conclusions that do not require a response. To the extent this paragraph requires a

response, Defendants are without sufficient knowledge of information to admit or deny the
allegations and on that basis deny each and every allegation of this paragraph.
       27. Answering Paragraph 27 of the Complaint, Defendants deny the allegations.
       28. Answering Paragraph 28 of the Complaint, Defendants deny the allegations.
       29. Answering Paragraph 29 of the Complaint, Defendants deny the allegations.
       30. Answering Paragraph 30 of the Complaint, Defendants deny the allegations.
                            PRAYER FOR RELIEF & DAMAGES
       31. Answering the prayer for relief, Defendant deny the relief requested by Plaintiffs.
                                  AFFIRMATIVE DEFENSES
                              FIRST AFFIRMATIVE DEFENSE
       1.      Plaintiffs fail to state a claim upon which relief can be granted against
Defendants.
                             SECOND AFFIRMATIVE DEFENSE
       2.      Plaintiffs are barred from obtaining the relief sought in the Complaint by the
doctrines of estoppel, waiver, unclean hands, and laches.
                              THIRD AFFIRMATIVE DEFENSE
       3.      Plaintiffs’ claims are barred in whole or in part because Plaintiffs have failed to
mitigate their alleged damages, if any.
                             FOURTH AFFIRMATIVE DEFENSE
       4.      Plaintiffs have suffered no actual damages and any damages claimed by Plaintiffs
in the Complaint are impermissibly speculative and cannot be recovered from Defendants.
                              FIFTH AFFIRMATIVE DEFENSE
       5.      Plaintiffs’ claims are barred in whole or in part because Plaintiffs consented to,
ratified, or acquiesced in all of the alleged acts or omissions they complain of.

 DEFENDANTS’ ANSWER TO COMPLAINT - 5                                              Donald G. Grant, P.S.
                                                                            Attorneys and Counselors at Law
                                                                            Washougal Town Square, Ste 245
                                                                                    1700 Main Street
                                                                                 Washougal, WA 98671
                                                                                  TEL: (360) 694-8488
                                                                                  FAX: (360) 694-8688
                                                                             E-MAIL: don@dongrantps.com
         Case 2:18-cv-01024-TSZ Document 33 Filed 11/01/18 Page 6 of 11




                              SIXTH AFFIRMATIVE DEFENSE
       6.      Defendants’ conduct was privileged and/or justified.

                            SEVENTH AFFIRMATIVE DEFENSE
       7.      Plaintiffs have waived any and all claims, rights and demands made in the
Complaint.
                             EIGHTH AFFIRMATIVE DEFENSE
       8.      Plaintiffs’ claims may be barred because the acts or omissions of which Plaintiffs
complain have been approved and/or mandated, implicitly or expressly, by applicable statutes
and regulations.
                              NINTH AFFIRMATIVE DEFENSE
       9.      Plaintiffs’ claims may be barred because Defendants at all times acted in good
faith with a reasonable belief in the lawfulness of their conduct.
                              TENTH AFFIRMATIVE DEFENSE
       10.     Neither the Complaint, nor any cause of action thereof, state facts sufficient to
support a claim or award of attorney’s fees, under any legal or equitable theory.
                           ELEVENTH AFFIRMATIVE DEFENSE
       11.     Plaintiffs’ claims may be barred in whole or in part by the applicable statutes of
limitations.
                            TWELFTH AFFIRMATIVE DEFENSE
       12.     Any harm alleged in the Complaint can be attributed to several causes, and the
damages for this harm, if any, should be apportioned among the various causes according to the
contribution of each cause to the harm sustained.
                         THIRTEENTH AFFIRMATIVE DEFENSE
       13.     If Plaintiffs suffered or sustained any loss, injury, damage or detriment, it was
directly and proximately caused and contributed to by the breach, conduct, acts, omissions,



 DEFENDANTS’ ANSWER TO COMPLAINT - 6                                             Donald G. Grant, P.S.
                                                                           Attorneys and Counselors at Law
                                                                           Washougal Town Square, Ste 245
                                                                                   1700 Main Street
                                                                                Washougal, WA 98671
                                                                                 TEL: (360) 694-8488
                                                                                 FAX: (360) 694-8688
                                                                            E-MAIL: don@dongrantps.com
         Case 2:18-cv-01024-TSZ Document 33 Filed 11/01/18 Page 7 of 11




activities, carelessness, recklessness, negligence, and/or intentional misconduct of others, and not
by Defendants.

                         FOURTEENTH AFFIRMATIVE DEFENSE
       14.     If Plaintiffs suffered or sustained any loss, injury, damage or detriment, it was
directly and proximately caused and contributed to by the intervening acts of others, and not by
Defendants.
                           FIFTEENTH AFFIRMATIVE DEFENSE
       15.     If Plaintiffs prevail against Defendants, Defendants’ liability is several and
limited to their own actionable segment of fault, if any.
                           SIXTEENTH AFFIRMATIVE DEFENSE
       16.     Plaintiffs’ recovery, if any, is subject to a set-off.
                        SEVENTEENTH AFFIRMATIVE DEFENSE
       17.     The injuries or damages of which Plaintiffs complain may have been caused in
whole or in part by non-parties whom Plaintiffs have failed to join in this action.
                         EIGHTEENTH AFFIRMATIVE DEFENSE
       18.     If Plaintiffs suffered or sustained any loss, injury, damage or detriment, the same
was directly and proximately caused and contributed to by the breach, conduct, acts, omissions,
and/or activities of Plaintiffs, and not by Defendants.
                          NINTEENTH AFFIRMATIVE DEFENSE
       19.     Defendants’ acts were authorized by law.
                          TWENTIETH AFFIRMATIVE DEFENSE
       20.     Defendants have done no more than insist upon their legal rights in good faith and
in a permissible way. Plaintiffs are not entitled to relief as Defendants’ conduct in protecting
their own exiting legal, contractual and/or economic interest is privileged.
                        TWENTY-FIRST AFFIRMATIVE DEFENSE
       21.     The relief sought by Plaintiffs would constitute unjust enrichment.

 DEFENDANTS’ ANSWER TO COMPLAINT - 7                                             Donald G. Grant, P.S.
                                                                           Attorneys and Counselors at Law
                                                                           Washougal Town Square, Ste 245
                                                                                   1700 Main Street
                                                                                Washougal, WA 98671
                                                                                 TEL: (360) 694-8488
                                                                                 FAX: (360) 694-8688
                                                                            E-MAIL: don@dongrantps.com
         Case 2:18-cv-01024-TSZ Document 33 Filed 11/01/18 Page 8 of 11




                       TWENTY-SECOND AFFIRMATIVE DEFENSE
        22.    Defendants specifically deny that they acted with any willfulness, oppression,

fraud or malice towards Plaintiffs.
                        TWENTY-THIRD AFFIRMATIVE DEFENSE
        23.    Plaintiffs’ claims are barred because they have not tendered the full amount of the
undisputed loan amount due and owing.
                       TWENTY-FOURTH AFFIRMATIVE DEFENSE
        24.    Plaintiffs have no standing as they have not suffered injury in fact or lost money
or property.
                        TWENTY-FIFTH AFFIRMATIVE DEFENSE
        25.    Defendants waived or abandoned any possible acceleration of the loan by issuing
a loan modification offer to Plaintiffs.
                        TWENTY-SIXTH AFFIRMATIVE DEFENSE
        26.    Defendants tolled any potential acceleration by recording the Notice of Trustee’s
Sale.
                      TWENTY-SEVENTH AFFIRMATIVE DEFENSE
        27.    Defendants specifically give notice that they intend to rely upon such other
defenses as may become available by law, or pursuant to statute, or during any further discovery
proceedings of this case, and hereby reserve the right to amend its Answer and assert such
defenses.
        WHEREFORE, Defendants pray for judgment as follows:
               1.      That Plaintiffs take nothing by reason of the Complaint.
               2.      For their costs of suit herein;
               3.      For attorney’s fees according to proof and to the extent available by law or
                       contract; and
               4.      For such other and further relief as this Court may deem just and proper.

 DEFENDANTS’ ANSWER TO COMPLAINT - 8                                            Donald G. Grant, P.S.
                                                                          Attorneys and Counselors at Law
                                                                          Washougal Town Square, Ste 245
                                                                                  1700 Main Street
                                                                               Washougal, WA 98671
                                                                                TEL: (360) 694-8488
                                                                                FAX: (360) 694-8688
                                                                           E-MAIL: don@dongrantps.com
      Case 2:18-cv-01024-TSZ Document 33 Filed 11/01/18 Page 9 of 11




           DATED: November 1, 2018.

                              /s/ Donald G. Grant
                              DONALD G. GRANT, WSBA#15480
                              Of Counsel for Defendant The Bank of New York Mellon,
                              f/k/a The Bank of New York, As Trustee For The
                              Certificateholders of the CWABS, Inc., Asset-Backed
                              Certificates, Series 2006-17 and New Penn Financial,
                              LLC, dba Shellpoint Mortgage Servicing




DEFENDANTS’ ANSWER TO COMPLAINT - 9                                 Donald G. Grant, P.S.
                                                              Attorneys and Counselors at Law
                                                              Washougal Town Square, Ste 245
                                                                      1700 Main Street
                                                                   Washougal, WA 98671
                                                                    TEL: (360) 694-8488
                                                                    FAX: (360) 694-8688
                                                               E-MAIL: don@dongrantps.com
        Case 2:18-cv-01024-TSZ Document 33 Filed 11/01/18 Page 10 of 11



                             CERTIFICATE OF SERVICE

I certify that I served the foregoing pleading on the following on November 1, 2018:

Vicente Omar Barraza
Barraza Law, PLLC
14245 Ambaum Blvd SW
Burien, WA 98166-1421
TEL: (206) 933-7861
FAX: (206) 933-7863
E-MAIL: omar@barrazalaw.com
       Of Counsel for Plaintiffs James Tobin
              and Lori Tobin

Christina L. Henry
Henry &Degraaff, P.S.
150 Nickerson St, Suite 311
Seattle, WA 98109-1634
TEL: (206) 330-0595
FAX: (206) 400-7609
E-MAIL: chenry@HDM-legal.com
        Of Counsel for Plaintiffs James Tobin
               and Lori Tobin

Charles T. Meyer
Severson & Werson, P.C.
19100 Von Karman Avenue, Suite 700
Irvine, CA 92612-6578
TEL: (949) 442-7110
Fax: (949) 442-7118
E-MAIL: ctm@severson.com
        Of Counsel for Defendant Bank of America, N.A.

              _x_ by electronic means through the Court’s Case Management/Electronic
              Case File (CME/ECF) system on the date set forth below; and

              ___ by directly e-mailing a true copy thereof to his or her e-mail address
              listed above; and

              ___ by mailing a true copy of the pleading to the plaintiff at his address listed
              above.

                                            DONALD G. GRANT, P.S.

                                            /s/ Donald G. Grant
                                            DONALD G. GRANT, WSBA#15480
 DEFENDANTS’ ANSWER TO COMPLAINT - 10                                          Donald G. Grant, P.S.
                                                                         Attorneys and Counselors at Law
                                                                         Washougal Town Square, Ste 245
                                                                                 1700 Main Street
                                                                              Washougal, WA 98671
                                                                               TEL: (360) 694-8488
                                                                               FAX: (360) 694-8688
                                                                          E-MAIL: don@dongrantps.com
       Case 2:18-cv-01024-TSZ Document 33 Filed 11/01/18 Page 11 of 11



                                       Of Counsel for Defendants The Bank of
                                       New York Mellon, f/k/a The Bank of New
                                       York, as Trustee For The Certificateholders
                                       of the CWABS Inc., Asset-Backed
                                       Certificates, Series 2006-17 and New Penn
                                       Financial, LLC, dba Shellpoint Mortgage
                                       Servicing and

Donald G. Grant, P.S.
Attorneys and Counselors at Law
Washougal Town Square, Suite 245
1700 Main Street
Washougal, WA 98671
TEL: (360) 694-8488
FAX: (360) 694-8688
E-MAIL: don@dongrantps.com




DEFENDANTS’ ANSWER TO COMPLAINT - 11                                    Donald G. Grant, P.S.
                                                                  Attorneys and Counselors at Law
                                                                  Washougal Town Square, Ste 245
                                                                          1700 Main Street
                                                                       Washougal, WA 98671
                                                                        TEL: (360) 694-8488
                                                                        FAX: (360) 694-8688
                                                                   E-MAIL: don@dongrantps.com
